Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	In response to amendment filed on 27 October 2020, 11 February 2021 and Examiner Initiated Interview on 16 March 2021.   
2.	An examiner's amendment to the record is attached.  Please enter entire claim set.LIE PLEASE SCROLL DOWN TO THE END OF DOCUMENT.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  The examiner's amendment was authorized by attorney of record Terrence Wong in phone interview on 16 March 2021 and confirming email.
Response to Arguments

3.	Applicant’s arguments filed 27 October 2020 have been fully considered and they are persuasive.
REASONS FOR ALLOWANCE
4.	Claims 1-21 and 31-33 are allowed over the prior art of record.
The Double Patenting rejection is withdrawn because the claim limitations in this application contain limitations not presented in the patented applications.
            The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.
The prior art of record does not teach: 
 package includes the response request populated with at least one response and a pseudorandom identifier”

The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

The following prior arts are considered relevant to the claimed invention.

Spanos et al. U.S. Patent Application Publication 2016/0027229 (hereinafter ‘229).  Note ‘229 teaches adopting blockchain technology for voting data, with the use of a barcode scanner, see the Abstract.  The barcode can almost be interpreted as equivalent to the pseudorandom identifier, however nowhere in ‘229 is it taught  “wherein the user device generates an encrypted package includes the response request populated with at least one response and a pseudorandom identifier”.

Carey et al. U.S. Patent Application Publication 2013/0096943 teaches encrypting packages as well as using random identifiers to identify users/patients in paragraphs 51, 112, 120, and 187.  However nowhere is it disclosed “wherein the user device generates an encrypted package includes the response request populated with at least one response and a pseudorandom identifier”.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN TRAN/            Primary Examiner, Art Unit 2433                                                                                                                                                                                            

Examiner’s Amendment 
This listing of the claims will replace all prior versions and listings of the claims in the application.

Listing of Claims:

(Previously Presented)	A processor-implemented method for enabling a relying party device associated with a relying party to verify a response of a user, the method comprising:
receiving a signed response request generated by a sponsoring entity device associated with a sponsoring entity, wherein the signed response request comprises a response request digitally signed with a sponsoring entity private key to generate the signed response request;
providing the signed response request to a user device, wherein the user device generates an encrypted package encrypted using a sponsoring entity public key, wherein the encrypted package includes the response request populated with at least one response and a pseudorandom identifier;
receiving the encrypted package from the user device; 
determining that an identity of the user of the user device is verified; and
in response to a determination that the identity of the user of the user device is verified, providing the encrypted package to the sponsoring entity device.
(Previously Presented)	The processor-implemented method of claim 1, further comprising:
providing at least one cryptographic challenge to the user device, wherein the at least one cryptographic challenge includes or is derived from a pseudorandom value, wherein the user device:
generates, using a cryptographic processor on the user device, a first set of credentials comprising a public-private key pair associated with the user, wherein the public-private key pair comprises a user public key and a user private key, wherein the user private key is restricted to the cryptographic processor on the user device;

responds to the at least one cryptographic challenge by performing the at least one cryptographic operation on the cryptographic challenge using the user private key to form a result of the at least one cryptographic operation; and
receiving the result of the at least one cryptographic operation as a cryptographic challenge response from the user device, wherein the result is derived from or includes the pseudorandom value;
obtaining an identity token from an identity authority, wherein the identity authority possesses an identity authority signature key pair that comprises an identity authority public key and an identity authority private key, wherein the identity token comprises the user public key, a unique identifier of the identity token, and at least one identity attribute;
securely signing the identity token with the identity authority private key, by an identity authority device associated with the identity authority;
encrypting the identity token with the user public key, by the identity authority device, to obtain an encrypted identity token; and
registering the identity authority public key with an internet certificate authority, by the identity authority device, wherein the identity token securely attests to at least one of an identity document, a verified legal identity, a government issued identity, or the at least one identity attribute.
(Previously Presented)	The processor-implemented method of claim 2, further comprising:
receiving at least one of the verified legal identity, the government issued identity, or the at least one identity attribute that the identity token securely attests to from the user device, wherein the user device decrypts the encrypted identity token with the user private key to obtain the identity token; and

(Original)	The processor-implemented method of claim 2, wherein the at least one identity attribute is selected from a photograph of the user, a video of the user, an information identifier in the identity document, an information identifier in the verified legal identity, and an information identifier in the government issued identity, wherein the identity document is selected from a student identity proof, an employment proof, or an insurance card, and the government issued identity is selected from a voter identity document or a passport.
(Previously Presented)	The processor-implemented method of claim 1, further comprising:
providing at least one cryptographic challenge to the user device, wherein the at least one cryptographic challenge includes or is derived from a pseudorandom value, wherein the user device:
generates, using a cryptographic processor on the user device, a first set of credentials comprising a public-private key pair associated with the user, wherein the public-private key pair comprises a user public key and a user private key, wherein the user private key is restricted to the cryptographic processor on the user device;
verifies at least one of a biometric or a PIN code by comparing the at least one of the biometric or the PIN code with at least one of a previously registered biometric associated with the user or a previously registered PIN code associated with the user, and in response to the at least one of the biometric or the PIN code matching the at least one of the previously registered biometric associated with the user or the previously registered PIN code associated with the user, makes the user private key available for executing at least one cryptographic operation; and 
responds to the at least one cryptographic challenge by performing the at least one cryptographic operation on the cryptographic challenge using the user private key to form a result of the at least one cryptographic operation; and
receiving the result of the at least one cryptographic operation as a cryptographic challenge response from the user device, wherein the result is derived from or includes the pseudorandom value.
(Previously Presented)	The processor-implemented method of claim 5, further comprising:
storing a record on an alert database, wherein the record is signed using the user private key; and 
providing a transaction request on behalf of the user associated with the record on the alert database;
sending the cryptographic challenge response to the user device associated with the first set of credentials; and 
authorizing the transaction request in response to the transaction request being signed using the first set of credentials.
(Previously Presented)	The processor-implemented method of claim 5, wherein providing the at least one cryptographic challenge comprises providing an encrypted pseudorandom value that is derived from the pseudorandom value by encrypting the pseudorandom value with the user public key from an identity token, wherein performing the at least one cryptographic operation on the at least one cryptographic challenge for responding to the at least one cryptographic challenge comprises decrypting the encrypted pseudorandom value, and wherein the result of the at least one cryptographic operation performed on the cryptographic challenge comprises the pseudorandom value that is received as the cryptographic challenge response.
(Previously Presented)	The processor implemented method of claim 5, wherein providing the at least one cryptographic challenge comprises providing a pseudorandom value, wherein performing the at least one cryptographic operation on the at least one cryptographic challenge for responding to the at least one cryptographic challenge comprises encrypting the pseudorandom value, and wherein the result of the of the at least one cryptographic operation performed on the at least one cryptographic challenge comprises an encrypted pseudorandom value, wherein decrypting the encrypted pseudorandom value from the cryptographic challenge response obtains the pseudorandom value.
(Previously Presented)	The processor-implemented method of claim 5, wherein providing the at least one cryptographic challenge comprises providing a pseudorandom value, wherein performing the at least one cryptographic operation on the at least one cryptographic 
(Previously Presented)	The processor-implemented method of claim 5, wherein an identity authority retains a copy of an identity token, and at least one identity attribute of the identity token is unpublished on a blockchain.  
(Previously Presented)	The processor-implemented method of claim 5, further comprising:
implementing a blockchain smart contract that is written in a native programming language of the blockchain that verifies a digital signature that is generated on the user device with the cryptographic process of the user device using the user private key, wherein the first set of credentials enable the user to sign at least one transaction on the blockchain.
(Previously Presented)	The processor-implemented method of claim 5, wherein the at least one cryptographic challenge is communicated to the user device by uniquely identifying the user device based on a 1-1 mapping from the user public key to the user device.
(Previously Presented)	The processor-implemented method of claim 5, further comprising registering the user public key on a public blockchain, or registering the user public key on a permissioned blockchain.
(Previously Presented)	The processor-implemented method of claim 5, further comprising:
registering a credential revocation list contract with a blockchain, wherein the credential revocation list contract enables the first set of credentials generated on the user device to be revoked by a second set of credentials generated on a second user device.
(Original)	The processor-implemented method of claim 13, wherein the credential revocation list contract comprises a revokee table that stores at least one public key of a revokee device and at least one public key of a corresponding authorized revoker device wherein if a registered authorized revoker device calls the credential revocation list contract to revoke 
(Previously Presented)	The processor-implemented method of claim 5, further comprising registering an identity token revocation list contract with a blockchain, wherein an identity authority sends a message to a user public key address to which the identity token was issued, to revoke the identity token, wherein the message sent by the identity authority comprises a token id of the identity token.
(Previously Presented)	The processor-implemented method of claim 1, wherein the signed response request comprises a signed ballot, wherein a blockchain smart contract 
 a voter table that is represented as an object, wherein each row of the voter table comprises at least one voter identifier; and
the signed ballot obtained as an input from the sponsoring entity.
(Previously Presented)	The processor-implemented method of claim 17, wherein the response to the response request comprises a vote, wherein the registrar code specifies:
sending the signed ballot to a registered voter for the signed ballot;
verifying that the vote is received from the registered voter; and 
forwarding the vote to the sponsoring entity.  
(Previously Presented)	The processor-implemented method of claim 1, wherein the signed response request is a signed ballot. 
(Previously Presented)	The processor-implemented method of claim 1, further comprising:
receiving the signed response request from the sponsoring entity device;
verifying the signed response request with a list of eligible that is stored in a relying party device database to determine a first eligible responder, wherein the first eligible responder is the user, and wherein the first eligible responder is associated with the user device;
communicating the signed response request to the user device associated with the first eligible responder;

verifying that the response request is signed by the user by verifying the identity token of the user that attests to a verified identity of the user; and
communicating an encrypted completed response request to the sponsoring entity device.
(Currently Amended)	The processor-implemented method of claim 1, further comprising:
receiving, by the sponsoring entity device, the encrypted package from the relying party device;
decrypting the encrypted package using the sponsoring entity private key; and
publishing the [[the]] response request, the response, and the pseudorandom identifier associated with the response in a public database.
(Canceled)
(Canceled)
(Canceled)
(Canceled) 
(Canceled)
(Canceled)
(Canceled)  
(Canceled)
(Canceled)
(Previously Presented)	The processor-implemented method of claim 5, further comprising:
extracting an identity token from the electronic document, wherein the user device embeds the identity token into the electronic document and cryptographically signs the electronic document with the user private key, wherein the at least one cryptographic challenge is sent to the user device associated with the user public key to verify that the user public key associated with the identity token corresponds to the user private key used to sign the electronic document.
(Previously Presented)	A computer program product for enabling a relying party device associated with a relying party to verify a response of a user, the computer program product being embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
receiving a signed response request generated by a sponsoring entity device associated with a sponsoring entity, wherein the signed response request comprises a response request digitally signed with a sponsoring entity private key to generate the signed response request;
providing the signed response request to a user device, wherein the user device generates an encrypted package encrypted using a sponsoring entity public key, wherein the encrypted package includes the response request populated with at least one response and a pseudorandom identifier;
receiving the encrypted package from the user device; 
determining that an identity of the user of the user device is verified; and
in response to a determination that the identity of the user of the user device is verified, providing the encrypted package to the sponsoring entity device.
providing the encrypted package to the sponsoring entity device..
(Previously Presented)	A system for enabling a relying party device associated with a relying party to verify a response of a user, comprising:
	a processor configured to:
receive a signed response request generated by a sponsoring entity device associated with a sponsoring entity, wherein the signed response request comprises a response request digitally signed with a sponsoring entity private key to generate the signed response request;
provide the signed response request to a user device, wherein the user device generates an encrypted package encrypted using a sponsoring entity public key, wherein the encrypted package includes the response request populated with at least one response and a pseudorandom identifier;
receive the encrypted package from the user device; 
determine that an identity of the user of the user device is verified; and
in response to a determination that the identity of the user of the user device is verified, provide the encrypted package to the sponsoring entity device; and













/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        15 March 2021